Title: From Alexander Hamilton to William Short, 16 October 1792
From: Hamilton, Alexander
To: Short, William



Sir
Treasury DepartmentPhiladelphia October 16th 1792

There being a Vessel in port ready to sail for Amsterdam, I take the opportunity to enclose you triplicates of my letters of the 13th Ultimo and 1st instant, and to note to you that I have directed the Treasurer to draw upon our Commissioners at Amsterdam for one hundred thousand guilders, in addition to the sums mentioned in my letter of the 25th of July.
This I have done in consequence of a persuasion that the late events in France will have interrupted payments to that Country.I shall however forbear further draughts ’till I receive further advices.
I also enclose a letter to our Minister in France which I request you to forward to him.
With great consideration and esteem,   I have the honor to be, Sir,   Your Obedt Servant
Alexander Hamilton
William Short Esqr
Minister Resident of the United States at the Hague
